                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RAY DERDEN                                                                             PLAINTIFF

v.                                 Case No. 4:18-cv-00909-KGB

GENERAL REVENUE CORPORATION,
and DOES 1-10, inclusive                                                           DEFENDANTS

                                              ORDER

       Before the Court is a stipulation of dismissal filed by plaintiff Ray Derden and separate

defendant General Revenue Corporation (Dkt. No. 10). The parties stipulate and agree that this

action is dismissed in its entirety without prejudice and without costs to any party (Id.). In the

complaint, Mr. Derden alleges that “Does 1-10 (the ‘Collectors’) are individual collectors

employed by [General Revenue Corporation] and whose identities are currently unknown to” Mr.

Derden. Does Defendants 1-10 have not filed an answer or appeared in the action.

       Federal Rule of Civil Procedure 41(a)(1) provides that a “plaintiff may dismiss an action

without a court order by filing[ ](i) a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment; or (ii) a stipulation of dismissal signed by all parties

who have appeared.” Fed. R. Civ. P. 41(a)(1)(A). The stipulation of dismissal filed by the parties

is signed by all parties who have appeared in the case and was filed before Does Defendants 1-10

filed an answer or made an appearance in the action. For these reasons, the joint stipulation accords

with the terms of Rule 41(a)(1)(A). For good cause shown, the Court adopts the stipulation of

dismissal (Dkt. No. 10). The action is dismissed without prejudice and without costs to any party.

       So ordered this 6th day of June, 2019.


                                                   Kristine G. Baker
                                                   United States District Judge
